Citation Nr: 0807459	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound, status post right malleolus fracture, 
right lower extremity, with scars, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from May 1953 to June 1956.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2006, the veteran appeared at the Indianapolis RO 
and testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In March 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Manifestations of the veteran's right ankle disability 
include functional impairment, tenderness, painful motion,  
and non-tender, superficial, and stable scars.





CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
shell fragment wound, status post right malleolus fracture, 
right lower extremity, with scars, currently evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5271, 7801, 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
February 2004, January 2006, and March 2007.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the January 2006 and March 2007 letters 
expressly told the veteran to provide any relevant evidence 
in his possession, and the February 2004 letter implicitly 
told him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

These notices informed the appellant that the effective date 
for payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  The February 
2004 and January 2006 notices informed the veteran that, in 
order to establish entitlement to an increased rating for his 
ankle disability, the evidence had to show that his service-
connected condition has gotten worse.  Since the veteran's 
claims are being denied, no new effective date will be 
assigned, so there is no possibility of any prejudice to the 
appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date or a disability rating.  

The recently issued decision of Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
sets out the minimum notification requirements for 
substantiating an increased rating claim.  Under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant that the claimant must 
provide or ask VA to obtain medical or lay evidence 
demonstrating (1) a worsening or increase in severity of the 
disability, and (2) the effect that this worsening has on the 
claimant's employment and daily life.  VA must also provide 
at least a general notice to the claimant of any additional 
rating criteria, such as a specific measurement or test 
result, that must be satisfied in order to grant a higher 
disability rating.  The claimant must be notified that, 
should an increase in disability be found, a rating from 0 
percent to up to 100 percent (depending on the disability 
involved) will be determined by applying the relevant 
diagnostic codes.  This notice should also state that 
diagnostic codes compensate for a particular disability based 
on (1) the nature of the symptoms of the condition for which 
disability compensation is being sought, (2) their severity 
and duration, and (3) their impact upon employment and daily 
life.  The notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The Board believes that the VCAA notices of record satisfy 
these new increased rating notification requirements.  These 
letters informed the veteran of the necessity of providing 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The 
claimant was informed that should an increase in disability 
be found, a disability rating will be determined by applying 
the relevant diagnostic code.  He was also given examples of 
pertinent medical and lay evidence that may be submitted or 
requested that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not given proper VCAA notice of the 
specific rating criteria that would warrant an increased 
rating, the Board notes that the veteran is currently in 
receipt of the highest schedular rating that is available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The veteran 
can only, therefore, receive a higher disability rating 
through an extraschedular evaluation or by rating his 
disability under a different diagnostic code.  

In order to receive an extraschedular evaluation, the 
evidence would have to demonstrate that the veteran's right 
ankle disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The VCAA notices already ask that the veteran submit evidence 
demonstrating how his disability interferes with his 
employment.  It also requests that the veteran submit medical 
evidence, including statements from doctors or medical 
records, which would presumably include evidence of 
hospitalization.  Therefore, the Board concludes that the 
veteran has been adequately notified of the requirements to 
receive an extraschedular evaluation.

The Board will now discuss the adequacy of the veteran's 
notice with respect to alternative rating criteria under 
which the ankle disabilities may be rated.  Specifically, the 
veteran's ankle disability could potentially receive an 
evaluation greater than 20 percent under Diagnostic Code 5270 
(ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion in more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity 
receives a 40 percent rating, while ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees receives a 30 percent rating).  The 
VCAA notices of record did not inform the veteran of these 
alternative criteria.  These notices were similarly lacking 
in informing the veteran of the relevant criteria for the 
veteran to receive a compensable disability rating for his 
scars.  

However, the Board believes that the veteran was not 
prejudiced by inadequate notice, as the evidence of record 
clearly shows that the veteran does not have any of the 
symptoms that would warrant a higher rating and the veteran 
has not contended that he has ankylosis.  Furthermore, the 
record suggests that the veteran had actual knowledge of the 
rating criteria for scars, as these criteria were discussed 
during the veteran's October 2006 hearing.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Remanding this case again for further 
VCAA development would result only in additional delay with 
no benefit to the veteran, and such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records and VA examination 
reports from February 2004, January 2006, and November 2007.  
There is no pertinent, outstanding evidence that requires 
further development.  Therefore, the duty to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The veteran's service-connected right ankle disorder is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which addresses limitation of 
motion of the ankle.  Under this diagnostic code, a 10 
percent rating is warranted for moderate limitation of motion 
of the ankle.  A 20 percent rating is warranted for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  When rating musculoskeletal 
disabilities, the Board must also consider whether a higher 
disability rating is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   

As noted above, the veteran is already in receipt of the 
maximum schedular evaluation that is available under 
Diagnostic Code 5271.  Therefore, even if the De Luca factors 
were to be taken into consideration, the veteran cannot 
receive a higher disability rating under Diagnostic Code 
5271.  The only way for him to receive an increased rating 
would be if his symptoms could be rated more favorably under 
another diagnostic code or if he could be assigned an 
extraschedular evaluation.

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274.  Of these, only Diagnostic Code 
5270 allows for a disability rating in excess of the 
veteran's current 20 percent.  Diagnostic Code 5270 offers a 
30 percent disability rating for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, and it provides a 40 percent 
disability rating for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion in more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

The competent medical evidence of record does not support a 
higher disability rating under Diagnostic Code 5270, as 
ankylosis is not observed in any of the veteran's medical 
records.  In particular, the Board notes that the all three 
of the VA examination reports specifically state that there 
is no joint ankylosis.  Furthermore, none of the veteran's 
medical treatment records indicate that he has ever 
complained of or been treated for ankylosis.  Therefore, in 
the absence of evidence of ankylosis, the Board cannot grant 
a schedular rating in excess of 20 percent for the veteran's 
musculoskeletal right ankle disability.

The Board has also considered whether the veteran's shell 
fragment wound scars warrant a separate compensable rating.  
Scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 
7800-7805.  In the case at hand, the Board need not consider 
Diagnostic Code 7800, which applies to scars of the head, 
face, and neck.  Diagnostic Code 7805, for other scars, is 
also not for consideration, as it directs that the disability 
be rated based on limitation of function of the affected 
part, while Diagnostic Code 5271 already compensates the 
veteran for functional limitation of his right ankle.  

Diagnostic Code 7801 rates scars that are deep or that cause 
limited motion.  Diagnostic Code 7802 applies to scars that 
are superficial and do not cause limited motion; under this 
code, the scar must cover an area or areas of 144 square 
inches (929 square centimeters) or greater to warrant 
compensation.  Diagnostic Code 7803 provides compensation for 
scars that are superficial and unstable, that is, scars that 
have frequent loss of the covering skin.  Diagnostic Code 
7804 applies to scars that are superficial and painful on 
examination.    

The medical evidence of record does not support awarding a 
compensable evaluation for the veteran's shell fragment wound 
scars.  The VA examination reports of record consistently 
describe the veteran's scars as superficial and not unstable.  
It is noted that the veteran has a right ankle scar that is 
6.5 centimeters by 0.5 centimeters and a right knee scar that 
is 1 centimeter by 1.5 centimeters.  The January 2006 
examination report notes that there are no symptoms related 
to the scars, and the November 2007 record states that the 
scars are not tender to palpation and are well-healed.  The 
earlier two examinations indicate that the veteran's scars 
are flat, white, and non-tender, that there is no adherence 
to underlying tissues, and skin is normal texture.  There was 
no inflammation, edema, keloid formation, induration, 
inflexibility, or limitation of motion.  Therefore, a 
separate compensable rating for the veteran's scars is 
warranted.

The Board has also considered whether an extraschedular 
evaluation should be awarded.  However, the evidence in this 
case fails to show marked interference with employment beyond 
that contemplated in the assigned rating.  In October 2006, 
the veteran testified that he had been retired for eight 
years and that his retirement did not have anything to do 
with his right ankle.  Moreover, the veteran has not been 
hospitalized for this disability.  Therefore, in the absence 
of evidence of an exceptional disability picture, referral 
for consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2007).








ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound, status post right malleolus fracture, 
right lower extremity, with scars, currently evaluated as 20 
percent disabling, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


